Exhibit 10.478

 

AGREEMENT OF SALE

 

THIS AGREEMENT made this 19th day of November, 2004, between KIMCOPANAMA CITY,
LLC, a Delaware limited liability company, with an office at 3333 New Hyde Park
Road, Suite 100 (P. O. Box 5020), New Hyde Park, New York 11042 (hereinafter,
“Seller”), and INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois Corporation,
with an office at 2901 Butterfield Road, Oak Brook, Illinois 60523 (hereinafter,
“Buyer”).

 

WHEREAS, Seller owns a portion of the shopping center located at West 23rd
Street and Jenks Avenue in Panama City, Florida (the “Shopping Center”) and
Seller wishes to sell and Buyer wishes to buy Seller’s entire right title and
interest in the Shopping Center;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.                                       DEFINITIONS. The following expressions
shall have the meanings set forth below:

 

1.1                                 “Real Estate” means the fee interest in the
land described on Exhibit 1 and all of the buildings and other improvements
constructed thereon.

 

1.2                                 “Space Lease(s)” means all lease(s),
license(s), concessions or other occupancy or use agreements, including all
modifications, addenda and supplements thereto and guarantees thereof,
applicable to any part of the Real Estate. All existing Space Leases as of the
date hereof are listed on attached Exhibit 2.

 

1.3                                 “Property” means collectively all of
Seller’s rights and interest in the Real Estate, the Space Leases and the other
assets described in Article 2 hereof.

 

1.4                                 “Closing Date” means the date on which
Closing occurs. “Closing” means the event whereby title to the Property is
actually conveyed by Seller to Buyer.

 

1.5                                 “Service Contracts” means all written
agreements pursuant to which goods, services or supplies are furnished on a
recurring basis for the operation of the Real Estate and are approved by Buyer
during the Due Diligence Period (as hereinafter defined). Copies of such Service
Contracts are attached as Exhibit 3.

 

1.6                                 “Escrow Agent” means Chicago Title and Trust
Company, 171 North Clark Street, Chicago, Illinois, Attn: Nancy Castro, Escrow
Agent. Chicago Title and Trust Company may also be hereinafter referred to as
the “Title Company”.

 

1.7                                 “Due Diligence Period” means a period of
time commencing on the date a fully executed copy of this Agreement is received
by Buyer in accordance with Article 13 hereof and expiring at midnight, New York
time, December 2, 2004.

 

1.8                                 “Permitted Exceptions” means those certain
title exceptions set forth in Exhibit 6 attached hereto that are approved by
Buyer in accordance with the terms of Article 6 hereof.

 

1.9                                 “Personal Property” means all personal
property and equipment (if any) owned by Seller and located on the Real Estate.

 

1.10                           “Deposit” means a deposit, to be paid by Buyer to
Escrow Agent upon the execution hereof, in the amount of One Hundred Thousand
($100,000.00) Dollars, plus all interest earned thereon.

 

1.11                           “Declaration” means that certain Declaration of
Covenants, Conditions, Easements and Restrictions dated January 27, 1999 in the
Official Records of Bay County, Florida, Book 1848, page 2123 as amended.

 

1.12                           “OEA” means that certain Restrictive Covenants
Agreement between Kimco Panama City, LLC and Home Depot U.S.A., Inc. dated May
30, 2002 recorded under Clerk’s file 2002-032768 at Book 214B, page 817 of the
official Records of Bay County. Florida, as amended.

 

2.                                       SALE AND PURCHASE. In accordance with
the provisions of this Agreement, Seller agrees to sell, convey, assign and
transfer to Buyer, and Buyer agrees to purchase and acquire from Seller, subject
to the Permitted Exceptions and Space Leases, all of Seller’s right, title and
interest in and to: (a) the Real Estate, (b) the Space Leases, (c) any Personal
Property, (d) any land lying in the bed of

 

--------------------------------------------------------------------------------


 

any street, road or avenue, opened or proposed, in front of or adjoining the
Real Estate, (e) any strips or gores adjoining the Real Estate, (f) all
appurtenances and hereditaments appertaining to the Real Estate and (g) the
right to use, in common with others the name “23rd Street Plaza Shopping Center”
provided Buyer’s use of same is done in a commercially reasonable manner in
connection with the first class operation of the

 

3.                                       PURCHASE PRICE. The “Purchase Price”
for the Property shall be Seven Million, Two Hundred Fifty-Seven Thousand,, Four
Hundred Ninety-Eight ($7,257,498.00) Dollars shall be paid as follows:

 

A.                                   (i)                                    
Upon the execution of this Agreement Buyer shall pay the Deposit to Escrow Agent
by bank check to the order of Escrow Agent or wire transfer of federal funds for
immediate credit.

 

(ii)                                  The Deposit shall be invested by Escrow
Agent in a sound financial institution’s money market fund or account which pays
interest or dividends, in Escrow Agent’s name separate from its personal and
business accounts. All investment decisions shall be made by Buyer. If no
Closing occurs, all interest or dividends earned shall be paid to the party
entitled to the escrowed proceeds, which party shall pay all income taxes
thereon. The parties shall furnish Escrow Agent with their respective tax
identification numbers. At Closing, Escrow Agent shall pay the Deposit (together
with all interest earned thereon) to Seller; and the principal portion of the
Deposit shall be a credit against the Purchase Price (but no such credit shall
be given for the interest earned on such principal portion of the Deposit, if
any, which shall be the property of Buyer). All escrow fees, if any, charged by
Escrow Agent shall be equally shared by Seller and Buyer, Escrow Agent shall
hold the Deposit as set forth above unless either Seller or Buyer makes a
written demand upon Escrow Agent for the Deposit accompanied by an affidavit
signed by the party making the demand stating sufficient facts to show that said
party is entitled to receive the Deposit pursuant to the terms of this
Agreement. Upon receipt of such demand, Escrow Agent shall give ten (10) days
written notice to the other party of such demand and of Escrow Agent’s intention
to remit the Deposit to the party making the demand on the stated date, together
with a copy of the affidavit. If Escrow Agent does not receive a written
objection before the proposed date for remitting the Deposit, Escrow Agent is
hereby authorized to so remit. If, however, Escrow Agent actually receives
written objection from the other party before the proposed date on which the
Deposit is to be remitted, Escrow Agent shall continue to hold the Deposit until
otherwise directed by joint written instructions from Seller and Buyer or until
a final judgment of an appropriate court. In the event of a dispute, Escrow
Agent may place the Deposit with an appropriate court and, after giving written
notice of such action to the parties, Escrow Agent shall have no further
obligations with respect to the Deposit. The parties acknowledge that Escrow
Agent is acting as a stakeholder at their request and for their convenience,
that Escrow Agent shall not be deemed to be the agent of either of the parties,
and the Escrow Agent shall not be liable to either of the parties for any act or
omission on its part unless taken or suffered in bad faith or in willful or
negligent disregard of this Agreement. Seller and Buyer shall jointly and
severally indemnify and hold Escrow Agent harmless from and against all costs,
claims and expenses, including reasonable attorney’ fees, incurred in connection
with the faithful performance of Escrow Agent’s duties hereunder. Escrow Agent
acknowledges agreement to the provisions of this Agreement applicable to it by
signing on the signature page of this Agreement. Notwithstanding the foregoing,
Buyer shall have the right to deliver a notice of termination of this Agreement
to Escrow Agent and Seller on or prior to the expiration of the Due Diligence
Period and Escrow Agent shall be authorized, immediately upon receipt of such
notice and verification of Seller’s receipt of same, to return the Earnest Money
to Buyer. Buyer agrees to return all documents provided to Buyer by or on behalf
of Seller to Seller within fifteen (15) days of Tenant’s delivery of the notice
of termination to Escrow Agent and Seller.

 

B.                                     At Closing, and subject to the terms and
provisions of this Agreement, Buyer shall pay Seller the balance of the Purchase
Price by wire transfer of immediately available federal funds into a so-called
“New York Style” closing escrow to be established by the Escrow Agent. Seller
shall furnish Escrow Agent with wire transfer instructions prior to Closing.

 

C.                                     Intentionally Deleted.

 

D.                                    In connection with any Personal Property
included in the sale, the parties agree that no part of the Purchase Price shall
be deemed to have been paid by Buyer on account thereof.

 

4.                                       CONDITIONS PRIOR TO CLOSING; DUE
DILIGENCE PERIOD.

 

4.1                                 (A) Buyer shall at Closing accept the
Property in AS IS physical condition as exists on the date hereof, subject to
reasonable wear and tear between the date hereof and the Closing Date. Buyer
acknowledges that Buyer will have the Due Diligence Period to inspect the
Shopping Center

 

2

--------------------------------------------------------------------------------


 

or cause an inspection thereof to be made on Buyer’s behalf and it is understood
and agreed that neither Seller nor any person acting or purporting to act for
Seller has made or now makes any representation as to the physical condition
(latent or patent or otherwise), income, expense, operation, legality of current
rents, or any other matter of thing affecting or relating to the Shopping Center
except as herein specifically set forth. Buyer hereby expressly acknowledges
that except as expressly set forth herein, no such representations have been
made and Buyer further agrees to take the Shopping Center “as is” as of the date
hereof and subject to normal use, wear, tear, and deterioration between now and
Closing. Buyer agrees that Seller is not liable or bound in any manner by any
financial or written statements, representations, real estate brokers’
“set-ups”, or information pertaining to the Shopping Center furnished by any
real estate broker, agent, employee, trustee, servant or other person, unless
the same are specifically set forth herein. It is understood and agreed that all
understandings and agreements heretofore had between the parties are hereby
merged in this Agreement which alone fully and completely expresses their
agreement and that the same is entered into after full investigation, neither
party relying upon any statement or representation made by the other not
embodied in this Agreement.

 

(B) Seller’s Required Pre-Closing Deliveries

 

Seller shall, as soon as practicable after the date of this Agreement but not
later than five (5) business days after the date of this Agreement,, deliver to
Buyer the following (which are referred to herein as “Pre-Closing Deliveries”):
(a) copy of the Space Leases affecting the Property and the Ground Leases; (b) a
certification from Seller (pursuant to the terms of the Rent Roll (Exhibit 2)
setting forth the name of each tenant at the Property and the date of the Space
Leases and any modifications or amendments thereto, the amount of rent payable
by each tenant throughout the term of its respective Space Lease, any
concessions granted to the tenants, the amount of security deposits, if any, (or
a certification that Seller is not holding any security deposits), the
expiration date of the Space Leases, and the existence of any options to renew
or extend the term of the Space Leases or to purchase all or any part of the
Property and such information with respect to any subtenant if Seller has
knowledge thereof; (c) a certification by Seller that there are no employees at
the Property; (d) a certification by Seller that, other than as disclosed to
Buyer, there are no service agreements, maintenance contracts or other similar
agreements affecting the Property; (e) copies of the most recent tax bill for
the Property, together with copies of any notice of assessments received by
Seller, or any other information relative to taxes assessed against the
Property; (f) copies, if any, of any environmental reports, architectural
drawings, warranties, guarantees, plans and specs or any similar document in
Seller’s possession relating to the Property; (g) copies of any insurance
policies or certificates insuring the Property, whether purchased by Seller or
by the tenants under the Space Leases; (h) copies of certificates of occupancy
for each tenant at the Property and copies of any building code violations
received by Seller with respect to the Property during the last two years and
evidence reasonably acceptable to Buyer that such violations have been
corrected, or a certification from Seller that it has not received any notice of
building code violations; (i) the materials described on Buyer’s Due Diligence
Checklist, attached hereto as Exhibit 12, and made a part hereof; (j) as
applicable (depending upon the number of years the Property has been operating),
an operating statement for the Property for the two calendar years prior to the
year of the date hereof, and monthly operating statements for the Property for
each month of the year of the date hereof. Such statements shall include
reasonable detail of all items of income and expense, other than construction
costs as well as all items of capital expenditures made during the relevant
periods, other than capital expenditures made in connection with the initial
construction of the Shopping Center, and (k) an engagement and representation
letter signed by Seller and prepared by and for the benefit of Buyer’s auditors
substantially in the form attached hereto as Exhibit 18, and made a part hereof.

 

4.2                                 On and after the date hereof, Buyer shall
have access to the Property for the purpose of making engineering, survey or
non-intrusive inspections and independent investigations; and Seller will on
receipt of reasonable prior written notice, provide Buyer with access to
information within its possession or control with respect to the Property,
including (without limitation) full and accurate copies of Space Leases, Service
Contracts, title information or instruments, and books and operating records of
the Shopping Center. Buyer agrees to defend, indemnify and hold Seller harmless
from any personal injury or property damage caused by Buyer in doing any
testing, inspections or survey and such obligation shall survive the Closing or
sooner termination of this Agreement. Buyer shall give Seller true, accurate and
complete copies of all written reports prepared by third parties resulting from
Buyer’s inspections and investigations.

 

4.3                                 (a)                                  Buyer
shall have the Due Diligence Period within which to inspect and examine the Real
Estate, the Space Leases and the Service Contracts.

 

(b)                                 In the event that during the Due Diligence
Period, Buyer, in its sole judgment, and absolute discretion, determines that
Buyer is not satisfied with the condition of the Real Estate, the Property, the
Space Leases, the Ground Leases, or the Service Contracts then, prior to the end
of the Due Diligence Period, Buyer shall have the right by giving written notice
to Seller and Escrow

 

3

--------------------------------------------------------------------------------


 

Agent to cancel and terminate this Agreement without liability except as set
forth in Sections 4.2 and 15.8. Upon receipt of such notice prior to the end of
the Due Diligence Period, Escrow Agent shall deliver the Deposit to Buyer. In
the event Buyer fails to give such notice prior to the end of the Due Diligence
Period, Buyer’s right to cancel this Agreement pursuant to this Section 4 shall
lapse.

 

4.4                                 Audit. At such time as Buyer’s auditors
(KPMG) complete the audit of Property operations, Seller agrees to execute and
deliver to KPMG the audit letter attached hereto as Exhibit 18, and made a part
hereof. The provisions of this Section 4.5 shall survive Closing.

 

5.                                       ADJUSTMENTS AND PRORATIONS.

 

5.1                                 Seller shall be entitled to all income
produced from the operation of the Property which is allocable to the period
prior to the Closing Date and shall be responsible for all expenses allocable to
that period; and Buyer shall be entitled to all income and responsible for all
expenses allocable to the period beginning at 12:01 A.M. on the Closing Date. At
Closing, all items of income and expense with respect to the Property shall be
prorated in accordance with the foregoing provisions and the rules for the
specific items set forth hereafter:

 

5.1.1                        Seller shall arrange for a billing under all those
Service Contracts for which fees are based on usage and with utility companies
for a billing for utilities, to include all utilities or service used up to the
Closing Date, and Seller shall pay the resultant bills. In the event any of the
Service Contracts set forth in Exhibit 3 cover periods beyond the Closing Date
the same shall be prorated on a per diem basis.

 

5.1.2                        Real estate taxes, general, special and/or
betterment assessments and personal property taxes shall be prorated for those
taxes which are due and payable as of the Closing Date. In the event that as of
the Closing Date the actual tax bills for the tax year or years in question are
not available and the amount of taxes to be prorated as aforesaid cannot be
ascertained, then rates, millages and assessed valuation of the previous year,
with known changes, shall be used; and after the Closing occurs and when the
actual amount of taxes for the year or years in question shall be determinable,
such taxes will be re-prorated between the parties to reflect the actual amount
of such taxes.

 

5.1.3                        Rentals and other payments (other than “percentage
rent” and common area maintenance charges which are dealt with in Section 5.1.4
and Section 5.1.6) which are payable pursuant to Space Leases shall be prorated
on a per diem basis as and when collected (subject to the provisions of
Section 5.3). Buyer shall not be obligated to make any payment or give any
credit to Seller on account of or by reason of any rental or other payments
which are unpaid as of the Closing Date, but shall be required to turn over
Seller’s share of the same within ten (10) days if, as and when received by
Buyer after the Closing; likewise, Seller agrees to turn over Buyer’s share of
any payments received from tenants applicable to any period from and after the
date of Closing within ten (10) days of Seller’s receipt of same; this provision
shall survive Closing.

 

5.1.4                        Percentage rent; if any, payable under each Space
Lease shall be prorated with respect to the lease year thereunder in which
Closing occurs on a per diem basis as and when collected. Any percentage rent
collected by Buyer including any percentage rent which is delinquent and
pertaining to (i) an entire lease year or accounting period of a tenant under a
Space Lease which ends on a date prior to the Closing Date, or (ii) that portion
of a lease year or accounting period of such tenant covering a period prior to
the Closing Date where such lease year or accounting period begins prior to the
Closing Date and ends thereafter shall in both cases be paid to Seller within
ten (10) days of receipt by Buyer; and if any tenant’s Space Lease provides for
offsets or deductions against percentage rent, then such offsets or deductions
shall be prorated in the same manner as the percentage rent itself is prorated.
This provision shall survive Closing.

 

5.1.5                        Gas, water, electricity, heat, fuel, sewer and
other utilities charges to which Section 5.1.1 cannot be applied, and the
governmental licenses, permits and inspection fees and operating expenses
relating to the Shopping Center (expressly excluding therefrom, however, such
expenses relating to the initial construction of the Shopping Center), shall be
prorated on a per diem basis.

 

5.1.6                        Common area maintenance expenses and charges shall
be prorated. Seller shall be responsible for all common area expenses and
charges incurred prior to the Closing Date, and Buyer shall be responsible for
the same accruing on and subsequent to the Closing Date. All common area expense
payments made by each tenant and such charges paid under its Space Lease for the
entire lease year during which the Closing occurs, including end-of-year
adjustments, if any, shall be prorated between Seller and Buyer in the following
manner: Not later than three (3) days prior to

 

4

--------------------------------------------------------------------------------


 

Closing, Seller shall deliver to Buyer, with regard to each Shopping Center
tenant required to pay common area charges (“CAM Charges”) under its lease, a
detailed computation showing all CAM Charge expenses incurred by Seller for the
period from the beginning of each such tenant’s then current billing period for
CAM Charges (e.g., calendar year, lease year, etc.) through the Closing Date,
any CAM estimated payments or charges collected by Seller relating to such
tenant (hereinafter “CAM Estimates”), and a bill for the tenant’s pro rata share
of CAM Charges (i.e., for CAM charges through the Closing Date net of any such
CAM Estimates held by Seller), together with all invoices and other evidence
documenting such CAM Charges in detail required by such tenant’s lease. Buyer
shall send any such bills to tenants promptly following Closing, in which event
such tenant shall pay any amount shown due directly to Seller, and except as
otherwise stated in Section 5.3.3 below Buyer shall have no responsibility to
collect same. However, if any tenant rightfully refuses to pay such bill for CAM
Charges due through the Closing Date, then Buyer shall resubmit such bill to any
such tenant at the same time as Buyer next submits Buyer’s own bill to any such
tenant; and any payment thereafter made by any such tenant on account of CAM
Charges shall belong to and be forwarded within ten (10) days of its receipt to
Seller until Seller’s bill is paid in full.

 

Any CAM Estimates for any tenant shall be retained by Seller up to the amount of
the pre-Closing CAM Charges payable by such tenant as evidenced by such bills
and computations delivered by Seller at Closing, and Buyer shall receive a
credit for any excess CAM Estimates collected by Seller.

 

5.1.7                        All prepaid rentals, other prepaid payments(other
than monthly real estate tax estimates or installments), security deposits paid
pursuant to Space Leases, electric, gas, sewer and water deposits deposited with
Seller by tenants, (including any accrued interest required under any Space
Lease on all of the foregoing, unless Seller is entitled to retain the benefit
thereof) under any Space Leases, license agreements or concession agreements
relating to the Property, shall all belong to Buyer and all shall be assigned
and delivered to Buyer at Closing, whereupon Seller shall be released from all
liability with respect thereto. At Seller’s option, Buyer shall receive a cash
credit in the amount of all Security Deposits to be delivered to Buyer at
Closing, and Seller may retain same.

 

5.1.8                        Buyer shall not be responsible for any charges,
salaries, vacation pay or fringe benefits of employees of Seller prior to or
following the Closing and none of the foregoing shall be prorated.

 

5.2                                 All prorations and payments to be made under
the foregoing provisions shall be made on the basis of a written statement or
statements delivered to Buyer by Seller and approved by Buyer. In the event any
prorations, apportionments or computation shall prove to be incorrect for any
reason, then either party shall be entitled to an adjustment to correct the
same, provided that it makes written demand on the one from who it is entitled
to such adjustment within two (2) years after the erroneous payment or
computation was made; this provision shall survive Closing.

 

5.3                                 All accounts receivable flowing from the
Property shall be treated as follows:

 

5.3.1                        Buyer and Seller agree to treat all base or minimum
rental payments received from a tenant as applicable to base or minimum rent
which was owed by that tenant, if any, first for the month prior to the month in
which Closing occurs and next for the month in which Closing occurs until the
base or minimum rental amount due to Seller for such periods have been
collected. In the event that there remains any unpaid base or minimum rent for a
period prior to such periods, all payments of base or minimum rent received from
such tenant shall be applied to sums owed Buyer before any part thereof shall be
treated as belonging to Seller. In the event that there remains any unpaid
tenant receivable other than base or minimum rent (including without limitation
any tax, CAM, insurance or percentage rent payments) for any period prior to
Closing, all payments received from any tenant in arrears (whether base or
minimum rent or any other amount) shall be applied first to any such sums owed
Buyer from such tenant before any part thereof shall be treated as belonging to
Seller.

 

5.3.2                        In the event that any tenant of Seller or Buyer
shall hereafter apply or shall have heretofore applied for relief under the
provisions of any bankruptcy or similar laws for the protection of debtors, the
provisions of Section 5.3.1 shall not apply, and the parties shall have the
right to seek collection of their respective accounts, their entitlements being
determined by the Closing and the other provisions of this Agreement. Neither
party shall have the right to enter into any transactions that purport to
compromise claims belonging to the other, without the other party’s prior
written consent.

 

5.3.3                        “If at the Closing Date any tenants owe Seller any
money (i.e. reimbursements to Seller for payment of liens or violations on the
Property that were created by tenant(s) but that Seller is required hereunder to
satisfy in order to effectuate the sale of the Property or rent arrears (which
shall include CAM and tax reimbursements)), Seller shall have

 

5

--------------------------------------------------------------------------------


 

the right, subsequent to the Closing, to collect such sums directly from the
tenants, including bringing lawsuits against the tenants (at Seller’s sole
expense) for such collection (except that Seller is prohibited from bringing a
lawsuit against any tenant(s) to collect rent in arrears for a period of thirty
(30) days after such dispute or arrears has arisen (the “Buyer Collection
Period”); instead Buyer agrees to use commercially reasonable efforts to collect
such arrears on Seller’s behalf, if Buyer is unsuccessful in collecting the
tenant arrears by the expiration of the Buyer Collection Period, then Seller
shall have the right to collect such sums directly form the tenants including
bringing lawsuits against the tenants (at Sellers sole expense) for such
collection, however, Seller agrees that any such legal action or collection
shall not include any disturbance of the possession, use or occupancy of the
tenants or any right to evict the tenants, whether pursuant to the lease
provisions or otherwise, and Buyer shall at Seller’s expense join in any lawsuit
and/or also participate or cooperate with Seller in its collection attempts.
Buyer will (at Seller’s expense) join in such a lawsuit or action only if the
same does not include or require disturbance of the possession of any tenants.”

 

5.3.4                        In the event Seller has granted rent concessions to
tenants under space lease(s) that would extend beyond the Closing Date, Buyer
shall receive credit for same.

 

5.4                                 Intentionally Deleted.

 

5.5                                 The provisions of this Article 5 will
survive Closing.

 

6.                                       TITLE AND SURVEY.

 

6.1                                 Seller shall convey and Buyer shall accept,
subject to the right of Buyer to review and approve all title matters, documents
and plats of record in regard to the condition of title to the Property, title
such as the Title Company will be willing to approve and insure subject only to
Permitted Exceptions as provided for in this Agreement. Buyer acknowledges that
it has heretofore received copies of Seller’s existing title insurance policy
for the Real Estate (the “Existing Title Policy”) and of Seller’s existing
survey of the Real Estate (the “Existing Survey”). Promptly following the
execution of this Agreement, Buyer may (if it so elects) obtain(see Section 6.4
for allocation of costs) updates of the Existing Survey to the certification
standards described upon the Surveyor’s certification attached hereto as Exhibit
13 and made a part hereof (such updated survey hereinafter referred to as the
“Updated Survey”); if Buyer does obtain such an Updated Survey, Buyer shall
cause it to be certified to Seller and Buyer shall promptly furnish Buyer,
Seller and the Title Company with a copy thereof. Promptly following the
execution of this Agreement, Buyer shall also (see Section 6.4 for allocation of
costs) obtain a commitment for ALTA Form B Leasehold Title Insurance (the “Title
Commitment”); and Buyer shall promptly cause the Title Company to furnish Seller
and Buyer with true accurate and complete copies thereof (including true,
accurate and complete copies of all underlying title exception documents
referenced therein). Not later than the expiration of the Due Diligence Period,
Buyer shall give Seller written notice (“Buyer’s Title/Survey Notice”) of any
title exceptions which are contained in the Title Commitment and/or the Survey
which are not Permitted Exceptions. Failure by Buyer to give Buyer’s
Title/Survey Notice (or to object to any matter referenced in the Title
Commitment) to Seller on or before said date shall constitute Buyer’s final and
irrevocable approval of the condition of title (and to any such unobjected to
matter) in and to the Real Estate. If Buyer’s Title/Survey Notice shall be
timely given Seller shall have a period of fifteen (15) days following Seller’s
receipt of Buyer’s Title/Survey Notice, to commence to remove, correct, cure or
satisfy (provided Seller does in fact elect to so remove, correct, cure or
satisfy) any title exceptions that were identified in Buyer’s Title/Survey
Notice as not being Permitted Exceptions, it being nevertheless agreed that
Seller shall have no obligation to undertake any action or to incur any expense
in order to effectuate any such removal, correction, cure or satisfaction
(except that notwithstanding the foregoing Seller shall be required to remove or
discharge any fee mortgages or deeds of trust, as well as any other liens in an
ascertainable dollar amount). In the event that Seller elects not to attempt to
remove, correct, cure or satisfy the matters raised in Buyer’s Title/Survey
Notice, or if having elected to do so, does not within thirty (30) days
thereafter, (or such additional time as is reasonably necessary (not to exceed
an additional fifteen (15) days without Buyer’s written consent) to remove,
correct, cure or satisfy the matter(s) so raised using commercially reasonable
good faith efforts) effectuate any such removal, correction, cure or
satisfaction as aforesaid (hereinafter called “title correction”), Buyer shall
have the right at its sole option either (a) to terminate this Agreement, in
which event the Deposit shall be returned to Buyer and neither party shall
thereafter have any further liability hereunder, or (b) to accept such title as
is disclosed by the Title Commitment and/or Survey without title correction and
without Survey correction and without any reduction to the Purchase Price,
thereby waiving any rights against Seller with respect thereto. Said election
shall be made by Buyer within three (3) days following Buyer’s receipt of
written notification by Seller that Seller has not effectuated (or has elected
not to effectuate) title correction. In the event that Seller (even though under
no duty to do so) shall undertake title correction and/or Survey correction as
aforesaid, and shall be successful, this Agreement shall continue in full force
and effect and Buyer shall close the transaction

 

6

--------------------------------------------------------------------------------


 

contemplated hereby in accordance with the terms hereof. In the event that
Seller shall only be partially successful in obtaining title and/or Survey
correction, Buyer shall have the same alternative rights as Buyer would have in
the event Seller had declined to seek title and/or Survey correction (as set
forth above). Buyer shall make its election within three (3) days after Buyer’s
receipt of written notice from Seller to Buyer of the extent to which title
and/or the Survey has been corrected.

 

6.2                                 If at the Closing Date there may be any
liens or encumbrances which render title unmarketable or otherwise are not
permitted title exceptions hereunder, and which Seller is obligated or desires
to pay and discharge, Seller may use any portion of the balance of the Purchase
Price to satisfy the same, provided Seller shall simultaneously either deliver
to Buyer at the Closing instruments in recordable form and sufficient to satisfy
such liens and encumbrances of record together with the cost of recording or
filing said instruments; or provided that Seller has made arrangements with the
title company in advance of Closing, Seller will deposit with said company
sufficient monies, acceptable to and required by it to insure obtaining and the
recording of such satisfactions and the issuance of title insurance to Buyer
either free of any such liens and encumbrances, or with insurance against
enforcement of same out of the insured premises. The existence of any such liens
and encumbrances shall not be deemed objections to title, if Seller shall comply
with the foregoing requirements. Unpaid liens for taxes, water charges, sewer
rents and assessments which are the obligation of Seller to satisfy and
discharge shall be objections to title, and thus the amount thereof, plus
interest and penalties thereon, shall be deducted from the Purchase Price to be
paid hereunder and allowed to Buyer, subject to the provisions for apportionment
of taxes, water charges and sewer rents contained herein. Unpaid franchise tax
of any entity in the chain of title to which such tax is applicable, or estate,
income or other taxes which may be liens against the Property as of the Closing
Date shall not be an objection to title, provided the title company agrees to
insure against the collection of said taxes from the Property and in such event
if required by the title company, Seller agrees to deposit at Closing with the
title company an amount deemed reasonable by it to secure the payment of such
unpaid franchise tax, or other tax.

 

6.3                                 In the event that Seller is unable to convey
title in accordance with the terms of this Agreement, or if any representation
of Seller herein is untrue in a material respect on the Closing Date and Seller
does not correct same (it being understood Seller will be entitled to a
reasonable adjournment of Closing for such purpose, not to exceed fifteen (15)
days), the sole responsibility of Seller will be to refund (or cause to be
refunded by the Escrow Agent) to Buyer any amount paid on account of the
Purchase Price; upon the making of such refund, this Agreement shall be deemed
canceled, neither party shall have any further claim against the other by reason
of this Agreement, except that Buyer shall remain liable on its obligations
under Sections 4.2 and 15.8.

 

6.4                                 The costs of obtaining the Title Commitment,
the policy of title insurance to issue at Closing (in form subject to Buyer’s
sole discretion, and agreed to prior to the expiration of the Due Diligence
Period) with premium up to the amount of the Purchase Price “Basic Title Policy”
shall be split equally between Buyer and Seller. The costs of any excess
coverage or endorsements including, but not limited to, Zoning 3.1; Survey;
Access, Usury, Location, Tax ID, Contiguity, EPA, Comprehensive and Doing
Business, to the extent available or applicable (the “Title Endorsements”),
shall be borne by Buyer (Basic Title Policy plus endorsements shall be referred
to collectively as the “Title Policy”) and expressly excluding therefrom,
however, the costs to release any monetary encumbrance affecting the Property
and any title curative endorsements which shall be borne by Seller. All costs of
the survey shall be borne equally by Seller and Buyer.

 

7.                                       DAMAGE, DESTRUCTION OR REQUIRED
ALTERATION.

 

7.1 Prior to Closing, in the event of any damage to or destruction of all or
part of the Real Estate (notice of which shall be given to Buyer by Seller as
soon as practicable following its occurrence), then Seller shall have the right
(but not the obligation) to adjourn the Closing Date for up to sixty (60) days
in order to repair or replace such damage or destruction, except that if the
cost of such repair or replacement exceeds ten percent of the Purchase Price,
then in any such case (i) Buyer shall have the right to terminate this Agreement
by giving Seller written notice of its intention to do so, such notice by Buyer
to Seller to be given not later than three (3) days after Buyer shall have
received the notice from Seller of such aforesaid occurrence, (in which event
the Deposit shall forthwith be returned to Buyer, whereupon this Agreement shall
be null and void and of no further force or effect whatsoever, except that Buyer
shall remain liable on its obligations under Sections 4.2 and 15.8); or (ii) if
Buyer elects not to (or does not have the right to) terminate this Agreement,
this Agreement shall continue in full force and effect except that at Closing
Buyer shall receive an abatement of the Purchase Price in an amount equal to
Seller’s reasonable good faith estimate of the amount required to repair and
restore all unrepaired damage (and Seller shall retain all rights to collect
insurance proceeds for such loss). Buyer may elect to have its architect provide
a good faith estimate of the amount required to repair and restore all
unrepaired damage. If Seller’s estimate disagrees with Buyer’s architect’s
estimate, the parties shall select another architect to make a final
determination of the amount required to repair and restore all

 

7

--------------------------------------------------------------------------------


 

unrepaired damage and both parties shall be bound by the third architect’s
determination. The party whose architect differs most from the third architect’s
determination shall pay the third architect’s fee.

 

7.2(a)          In the event that any governmental authority having jurisdiction
of all or part of the Real Estate has notified Seller before the Closing that
some alteration of or addition to the Real Estate is required to be made by law,
rule or regulation (notice of which shall be given to Buyer by Seller as soon as
practicable after its receipt) or otherwise requires a cure of a violation, then
(subject to the provisions of Section 7.2(b)) Seller shall have the right (but
not the obligation) to undertake such alteration or addition or cure; provided,
however, that if the cost of such alteration or addition or cure shall exceed
the sum of one (1%) percent of the Purchase Price, then in such event Seller may
either elect to pay the entire cost and cure the same before the Closing or may
decline to undertake the same, in which event Buyer shall have the option,
exercisable within three (3) days following notice from Seller of the
requirement and Seller’s refusal to comply therewith, (i) to terminate this
Agreement by giving Seller notice thereof (in which event the Deposit shall
forthwith be returned to Buyer, whereupon the Agreement shall be null and void
and of no further force or effect whatsoever, except that Buyer shall remain
liable on its obligations under Sections 4.2 and 15.8); or (ii) if such notice
of termination is not timely given, to proceed with the Closing, in which event
the Purchase Price shall be reduced by Seller’s reasonable good faith estimate
of the cost to cure, up to the maximum sum of one percent of the Purchase Price.
Buyer may elect to have its engineer provide a good faith estimate of the cost
to cure. If Seller’s estimate disagrees with Buyer’s architect’s estimate, the
parties shall select a another engineer to make a final determination of the
cost to cure and both parties shall be bound by the third engineer’s
determination. The party whose engineer differs most from the third engineer’s
determination shall pay the third engineer’s fee.

 

(b)              Notwithstanding the foregoing provisions of Section 7.2(a),
Seller may elect but shall have no obligation to cure or pay for, any violation
which either (i) is first placed (i.e., notice first given to Seller or first
placed of record) after the date of this Agreement, or (ii) is the
responsibility of a Shopping Center tenant to cure or discharge pursuant to its
Space Lease. In the event Seller elects to cure or pay for such violation(s),
Seller shall have a period of fifteen (15) days after receipt of notice of the
violation to commence to cure or pay for same, and shall proceed with diligence
to cure same, however, if Seller elects to cure a violation, and Seller
reasonably believe that the Closing Date (as hereinafter defined) will need to
be extended more than thirty (30) days to effectuate the cure, then Seller shall
not commence to cure the violation then Buyer may elect to (i) complete the
purchase without any adjustment in the Purchase Price or (ii) terminate the
Agreement in such event, unless Buyer agrees to the required extension. In the
event Seller elects not to cure or pay for such violation, the sole
responsibility of Seller will be to refund (or cause to be refunded by the
Escrow Agent) to Buyer any amount paid on account of the Purchase Price; upon
the making of such refund, this Agreement shall be deemed cancelled, neither
party shall have any further claim against the other by reason of this
Agreement, except that Buyer shall remain liable on its obligations under
Sections 4.2 and 15.8.

 

8.                                       EMINENT DOMAIN. In the event that any
eminent domain proceedings shall be commenced prior to the Closing affecting (i)
any of the parking area(s) within the Real Estate or any access roadway serving
the Real Estate that is not replaced by an access roadway in a comparable
location with respect to the Real Estate; or (ii) which is of such a nature as
would permit any tenant occupying leased premises to cancel its Space Lease,
Buyer shall have the right to terminate this Agreement, by written notice given
to Seller within three (3) days after the event, (in which case the Deposit
shall forthwith be returned to Buyer, whereupon the Agreement shall be null and
void and of no further force or effect whatsoever). In any case wherein Buyer
has the right to terminate this Agreement pursuant to this Section 8 and Buyer
elects not to terminate, or in any case wherein Buyer does not have the right to
terminate, Buyer and Seller shall consummate Closing on the Closing Date,
without any reduction to or abatement of the Purchase Price, and all theretofore
unpaid condemnation awards shall belong to Buyer.

 

9.                                       NO ASSIGNMENT. Buyer shall not have the
right to assign this Agreement or its rights under this Agreement without
obtaining in each instance Seller’s prior written consent. Notwithstanding the
foregoing, Buyer shall have the right, without Seller’s consent, to assign its
entire right, title and interest in and to this Agreement, expressly including
the Deposit, to any entity controlling, controlled by, or under common control
with Buyer or Inland Western Retail Real Estate Trust, Inc., a Maryland
corporation, (an “Affiliate”); provided that, not less than three (3) business
days prior to Closing, Seller receives an executed assignment and assumption
agreement, in a commercially reasonable form, which expressly assigns the
Deposit and in which such assignee expressly assumes performance of this
Agreement for the benefit of Seller. No such assignment or designation shall
relieve or release Buyer from any obligations under this Agreement (whether
arising

 

8

--------------------------------------------------------------------------------


 

pre- or post-closing), and Buyer shall remain jointly and severally liable for
all of same together with such assignee.

 

10.                                 COVENANTS AND REPRESENTATIONS. As of the
date hereof, and to the best of Seller’s knowledge, Seller covenants, warrants
and represents to Buyer the following:

 

10.1                           Seller has obtained any consents from partners
and/or shareholders required to permit the transactions contemplated by this
Agreement including the sale of the Property to Buyer.

 

10.2                           There is no pending or threatened litigation
affecting the Property brought by or against Seller that would materially
adversely affect Buyer except as set forth in Exhibit 7 attached hereto and made
a part hereof. If Seller is served with process or receives notice that
litigation relating to the Property has been commenced against it, Seller shall
promptly notify Buyer. The provisions of this Section shall not apply to any
litigation relating to the property involving personal injury or property
damage(s) covered by insurance.

 

10.3                           The Space Leases described in Exhibit 2 comprise
all the Space Leases presently existing, and same have not been materially
amended or modified except (if at all) as may be set forth in Exhibit 2. Seller
has neither given nor received any outstanding, uncured notice of default to or
from any Space Lease tenant. Following a date which is five (5) business days
prior to the expiration of the Due Diligence Period (the “Cut Off Date”), and
prior to Closing, Seller will not, without the prior written consent of
Buyer(which Buyer agrees not to reasonably withhold or delay), cancel (except
for default by a tenant) or materially amend any Space Lease, or enter into any
new Space Lease or any Service Contract affecting the Property not cancelable on
30 days notice. On or prior to the Cut Off Date, Seller may take any of the
foregoing actions without Buyer’s consent, provided it delivers a copy of any
new documentation evidencing same to Buyer not later than three (3) business
days prior to the expiration of the Due Diligence Period.

 

10.4                           Except as otherwise expressly provided herein,
there are no contracts or agreements affecting the Property other than the
Service Contracts, Space Leases, and Permitted Exceptions; and there are no
on-site employees or hired persons in connection with the management, operation
or maintenance of the Property; and Buyer shall have no obligation, liability or
responsibility with respect to charges, salaries, vacation pay, fringe benefits
or like items subsequent to Closing, nor with any management or employment
agreements with respect to the Property.

 

10.5                           The signatories to this Agreement on behalf of
Seller have the power and authority to enter into this Agreement and to bind
Seller to the provisions hereof.

 

10.6                           As of the date hereof: (i) to Daniel Slattery’s
knowledge Seller is not aware of and has receive no building code violation
notices with respect to the Property (other than notices of violations which
have been removed or corrected); and (ii) to Daniel Slattery’s knowledge Seller
is not aware of and has received no notices of any action or governmental
proceeding in connection with eminent domain, or for a zoning change, which
would affect the Property; and (iii) to Daniel Slattery’s knowledge Seller is
not aware of any structural problems in the improvements constructed upon the
Property and the exterior structures are in good condition and repair.

 

10.7                           Intentionally Deleted.

 

11.                                 THE CLOSING.

 

11.1                           The Closing shall be held at the Title Company’s
offices (at the address set forth above) at 9:00 A.M. on the Closing Date. The
Closing Date shall be December 9, 2004.

 

11.2                           At Closing, Buyer shall pay the Purchase Price as
adjusted in accordance with the provisions of this Agreement; and Buyer shall
execute and deliver such other instruments as Seller may reasonably request in
connection with or to consummate the transactions contemplated by this
Agreement.

 

11.3                           (A)                              At Closing,
Seller shall deliver to Buyer the following:

 

(a)                                  A Special Warranty Deed in favor of Buyer
for the Real Estate in proper recordable form and duly executed and acknowledged
by Seller.

 

(b)                                 A F.I.R.P.T.A. affidavit.

 

9

--------------------------------------------------------------------------------


 

(c)                                  It shall be a condition precedent to
Buyer’s obligation to remit the remainder of the Purchase Price to the Title
Company on the Closing Date and effectuate the transaction contemplated herein
that on or before the third (3rd) business day prior to the Closing Date, Buyer
shall have received an estoppel certificate from each tenant under a Space Lease
each such estoppel to be dated not more than 30 days prior to the Closing Date,
in either the form required by its Space Lease, or otherwise in the form
attached hereto as Exhibit 10, and made a part hereof, as well as Seller’s
estoppel in the form of Exhibit 10. If Seller is unable to obtain any such
required estoppel from a tenant prior to Closing, Seller shall deliver its own
estoppel in the form attached as Exhibit 10 (provided, however, Buyer shall not
be obligated to accept Seller’s estoppel, which shall survive Closing (but if
post-Closing Seller delivers any such tenant estoppel, Seller shall be relieved
from responsibility under any Seller estoppel it delivered regarding all matters
confirmed by such tenant estoppel). If Seller fails to deliver any such required
estoppel, Seller shall have no liability by reason thereof provided, however
that Seller shall not be required to deliver its own estoppel containing an
assertion that Seller in good faith believes to be untrue, and Buyer’s sole
right shall be to terminate this Agreement and to obtain a refund of the Deposit
as set forth in Section 14.3. If any estoppel certificate is dated earlier than
forty (40) days prior to the Closing Date, in lieu of requiring Seller to obtain
a new estoppel from the subject tenant(s), which shall be required of Seller if
any estoppel certificate is dated earlier than sixty (60) days prior to the
Closing Date, Buyer agrees that Seller may deliver, at Closing, its
representation that to the best of Seller’s knowledge, the facts in said
estoppel remain true in all material respects as of the Closing Date.

 

(d)                                 Seller shall use its commercially reasonable
good faith efforts to obtain, prior to the expiration of the Due Diligence
Period, an estoppel certificate from each party to, or affected by any
declaration, association, reciprocal easement, or like agreement affecting the
Property (hereinafter “REA estoppel”). Seller will request that the estoppel be
in a form substantially similar to the form attached hereto as Exhibit 11 and
made a part hereof. In the alternative, within five (5) days of the date this
Agreement is fully executed by Seller and Buyer, Seller shall provide Buyer with
the necessary information for each REA party such that during the Due Diligence
Period, Buyer may request the REA estoppel from the REA parties directly. In the
event Seller and Buyer are unable to obtain these estoppels despite Seller’s
commercially reasonable good faith efforts prior to the expiration of the Due
Diligence Period, Seller may deliver and Buyer may accept (although nothing
contained herein shall require Buyer to accept), its own estoppel in the form
attached as Exhibit 11, which shall survive Closing (but if post-Closing Seller
delivers any such REA estoppel, Seller shall be relieved from responsibility
under any Seller estoppel it delivered regarding all matters confirmed by such
“REA” estoppel).

 

(e)                                  It shall be a condition precedent to
Buyer’s obligation to remit the remainder of the Purchase Price to the Title
Company on the Closing Date and effectuate the transaction contemplated herein
that on or before the third (3rd) business day prior to the Closing Date, Buyer
shall have received an assignment of all warranties and guaranties, if
available, for materials and workmanship benefiting the Property, including an
acknowledgment by the material and/or service provider of the acceptance of the
assignment where required by the terms of the warranty and/or guaranty, with all
fees and costs of such assignment (and inspection, if required) (not to exceed
One Thousand Dollars ($1,000.00)) being paid at the sole cost and expense of
Seller; any such costs or fees in excess of One Thousand Dollars ($1,000.00)
being shared equally between the parties hereto.

 

(B)                                At Closing, Seller and Buyer shall each
execute and deliver to the other the following:

 

(a)                                  An Assignment and Assumption Agreement for
the Space Leases in the form of Exhibit 4 attached hereto.

 

(b)                                 An Assignment and Assumption Agreement for
the Service Contracts, in the form of Exhibit 5 attached hereto.

 

(c)                                  Notices to tenants, in the form attached
hereto as Exhibit 14, and made a part hereof, notifying them of the sale and (if
applicable) the transfer of their security deposit to Buyer.

 

(d)                                 Notice to OEA parties in form required by
the OEA.

 

(e)                                  To the extent at closing Seller has not
entered into a lease for the space for 2,675 square feet vacancy noted on
Exhibit 9, then Seller shall master lease same pursuant to the terms hereof (the
“New Vacant Space”) a Master Lease for a term expiring on the earlier of (i)
twelve (12) months or (ii) such date as Seller leases the Vacant Space. Lease-up
of the Property shall in no event yield an average Fixed Rent and Reimbursements
amount that is less than the sum of Fixed Rent and Reimbursements per the Rent
Roll. The Master Lease shall be in the form of Exhibit 8 attached hereto and

 

10

--------------------------------------------------------------------------------


 

shall incorporate that portion of the Property vacant space for which a bona
fide Space Lease(s) had been executed but have become vacant between the date
hereof and the date of Closing with the “Tenant Conditions” (as hereinafter
defined) having been satisfied. For the purposes hereof, the Tenant Conditions
for any Property vacant space gross leasable area are hereby defined as (i) a
signed lease, and (ii) with Tenant either paying full rent and reimbursements or
the all conditions precedent to Rent Commencement Date (as defined in such
tenant lease) shall have occurred or been satisfied and (iii) with all the
leasing commissions and tenant improvement allowances either paid for by Seller
or credited to Buyer and (iv) with a certificate of occupancy or its equivalent
occupancy permit issued by the local governmental authorities, for such tenant’s
respective demised premises (v) Tenant shall have open and operated for its
permitted use for at lease one day (vi) and Seller obtains an estoppel from
Tenant that the delivery conditions (i.e. Landlord Work) has been completed or
Seller shall give a Seller estoppel to that effect. If a bona fide Space Lease
for the Vacant Space or any portion thereof with the Tenant Conditions satisfied
is executed prior to the Closing Date, the parties shall either not enter into a
Seller Lease or the applicable provisions thereof (including but not limited to
the annual base rent) shall be adjusted accordingly to reflect that portion of
the Vacant Space that is leased and thus released and not covered by the Master
Lease. Seller acknowledges and agrees that it shall be responsible for placing
all vacant space in Vanilla Box condition however, it may be satisfied by second
generation space in “as is” condition such that a tenant has already occupied
same, and needn’t be in “new” condition.

 

11.4                           Each party shall pay its own legal fees and
travel and lodging expenses in connection with this transaction. Seller shall
pay for all transfer taxes and documentary stamps and the parties shall each pay
1/2 of the recording charges for transfer of title to the Real Estate and the
“New York Style” closing escrow fees charged by the Title Company.

 

11.5                           Buyer also agrees to cooperate with Seller to
permit the conveyance of the Property to be consummated as a part of a
transaction intended by Seller to qualify as a tax-free exchange under
Section 1031 of the Internal Revenue Code and in conjunction therewith to
execute such documents as Seller may reasonably request (such cooperation may
include, without limitation, accepting a conveyance from a party other than
Seller and paying the Purchase Price to a party other than Seller). In no event,
however, shall (a) Buyer bear any expense associated with the exchange
transaction, (b) Buyer be obligated to take title to Seller’s exchange property,
(c) the consummation of such tax-free exchange materially delay the conveyance
to Buyer of the Property, (d) Buyer have any liability to Seller or any other
party for the qualification of the exchange transaction for tax-free exchange
treatment under Section 1031 of the Internal Revenue Code or under any other
provision and (e) the consummation of such tax free exchange relieve Seller of
any of its obligations hereunder.

 

11.6                           Intentionally Deleted.

 

11

--------------------------------------------------------------------------------


 

12.                                 BROKERS.

 

Each party represents and warrants to the other that it dealt with no broker in
connection with this transaction. Each party agrees to defend, indemnify and
hold the other harmless from and against any and all loss, liability and
expense, including reasonable attorney’s fees, that the indemnitee may incur
arising by reason of the above representation by the indemnitor being false. The
provisions of this Section 12 shall survive Closing.

 

13.                                 NOTICES.  All notices, demands, requests,
consents, approvals or other communications (for the purpose of this
Section collectively called “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be valid only
if in writing and sent by registered or certified United States mail, return
receipt requested, postage prepaid, or delivered by Federal Express or UPS
courier service, addressed as follows:

 

 

To Seller:

8383 Wilshire Boulevard

 

 

Suite 950

 

 

Beverly Hills, CA 90211

 

 

Attn: Jerald Friedman

 

 

Phone: (323) 866-3519

 

 

Fax: (323) 866-3511

 

 

 

 

 

With a copy to:

 

 

 

 

 

3333 New Hyde Park Road

 

 

Suite 100

 

 

New Hyde Park, New York 11042

 

 

Attn: Barbara E. Briamonte, Esq.

 

 

Phone: (516) 869-7157

 

 

Fax: (516) 869-7201

 

 

 

 

and a copy to:

1111 Burlington Avenue

 

 

Suite 113

 

 

Lisle, IL 60532

 

 

Phone: (630) 437-6610

 

 

Fax: (630) 322-9204

 

 

Attention: Daniel Slattery

 

 

 

To Buyer:

Inland Real Estate Acquisitions, Inc.

 

 

2901 Butterfield Road Oakbrook, IL 60523

 

 

Phone: (630) 218-4948

 

 

Fax: (630) 218-4935

 

 

Attention: G. Joseph Cosenza

 

 

 

 

and a copy to:

Jason Lazarus

 

 

Fax: (678) 996-2140

 

 

 

 

 

with a copy to:

 

 

 

 

 

The Inland Group, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, IL 60523

 

 

Attn: Robert Baum, General Counsel

 

 

Facsimile Nos: (630) 218-4900

 

 

Copy via facsimile:

 

 

Charles R. Benvenuto (630) 571-2360

 

 

 

 

To Escrow Agent:

CHICAGO TITLE & TRUST COMPANY

 

 

171 North Clark Street

 

 

Chicago, Illinois 60601

 

 

Attn: Nancy Castro, Escrow Agent

 

 

Phone: (312) 223-2709

 

 

Fax: (312) 223-2108

 

or such other address as such party shall hereafter have specified by Notice
given by the same means. Any Notice shall be deemed given when delivered to the
carrier delivering same, delivery charges prepaid, and properly sealed and
addressed. Any Notice may also be given by telecopier to the following

 

12

--------------------------------------------------------------------------------


 

numbers; Seller (516) 869-7201, Buyer (843) 852-3675, (630) 218-4935, (678)
996-2140 and (630) 218-4900;, and Escrow Agent (312) 223-2108, Attn: Nancy
Castro, provided that a “hard copy” of such notice is sent within one (1)
business day after such telecopier transmission in the manner above set forth;
and in the case of notice by telecopier (with confirmation sent as aforesaid),
notice shall be deemed given upon electronic confirmation of receipt.

 

14.                                 DEFAULTS.

 

14.1                           If Closing does not take place because of Buyer’s
default the Deposit shall be retained by Seller as agreed upon liquidated
damages as Seller’s sole remedy for such default, and thereupon this Agreement
shall be null and void and of no further force or effect whatsoever (except that
Buyer shall remain liable on its obligations under Sections 4.2 and 15.8). The
parties hereto expressly agree that Seller’s actual damages in the event of a
default by Buyer would be extremely difficult or impractical to ascertain and
that the amount of the Deposit represents the parties’ reasonable estimate of
such damages.

 

14.2                           If Closing does not occur due to Seller’s willful
default and refusal to close despite Buyer’s willingness to do so (such
willingness includes waiver by Buyer of any uncured title objection properly
made by Buyer under Section 6.1 or material breach of representation or warranty
by Seller) (such willful default and refusal being hereinafter referred to as a
“Seller Default”), then Buyer, as its sole and exclusive right and remedy as a
result of such Seller Default, may elect to either (i) cancel this Agreement, in
which event the Deposit shall be returned to Buyer, Seller shall be liable for
any title and survey costs, as well as environmental site assessment, appraisal
and legal fees theretofore incurred by Buyer (however Seller shall not be
obligated to reimburse Buyer more than Twenty-Five Thousand Dollars ($25,000.00)
in the aggregate for such environmental site assessment, appraisal and legal
fees), and thereupon no party shall have any further right or obligation
hereunder (except that Buyer shall remain liable on its obligations under
Sections 4.2 and 15.8), or (ii) Buyer may enforce specific performance of this
Agreement without any reduction or abatement of the Purchase Price, together
with the right of Buyer to collect its reasonable attorney’s fees and costs of
suit, subject to the limitation on Landlord’s reimbursement of same described
above.

 

14.3                           Subject to the provisions of Article 14.1 and
14.2 above, if Closing should not occur for any reason whatsoever other than a
default by Buyer or a Seller Default (including without limitation by reason of
a material breach of representation or warranty of Seller or an uncured title
objection properly made by Buyer under Section 6.1, or a failure to deliver any
tenant estoppel required hereunder) which Buyer is not willing to waive, then in
such event this Agreement shall be and be deemed cancelled, the Deposit shall be
returned to Buyer, and thereupon Buyer shall have no other right, by way of
damages or otherwise, against Seller notwithstanding the existence of any
failure or breach of representation, warranty, covenant, title, provision of
estoppel or other Closing condition (provided that Buyer will remain liable on
its obligations under Sections 4.2 and 15.8).

 

15.                                 MISCELLANEOUS.

 

15.1                           The representations, warranties and covenants
contained in Article 10 of this Agreement shall survive delivery of the deed for
a period of twelve (12) months. Other than the survival of such representations,
warranties and covenants, the acceptance of the deed by Buyer shall be
conclusive evidence of the performance by Seller of all of the provisions of
this Agreement to be performed by Seller.

 

15.2                           This Agreement (including the Exhibits attached
hereto) contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior or contemporaneous
understandings, if any, with respect thereto.

 

15.3                           This Agreement may not be canceled, modified,
changed or supplemented, nor may any obligation hereunder be waived, except by
written instrument signed by the party to be charged or by its agent duly
authorized in writing.

 

15.4                           The parties do not intend to confer any benefit
hereunder on any person, firm or corporation other than the parties hereto and
their respective successors or assigns.

 

15.5                           “TIME IS OF THE ESSENCE” with respect to all
provisions of this Agreement, with the sole exception that each of Buyer and
Seller shall be entitled to a single adjournment (not to exceed two (2) business
days in any event) of the Closing Date.

 

13

--------------------------------------------------------------------------------


 

15.6                           This Agreement shall extend to and be binding
upon the legal representatives, heirs, executors, administrators and, subject to
the provisions of this Agreement, the permitted assigns of the parties hereto.

 

15.7                           Intentionally Deleted.

 

15.8                           Buyer represents and warrants that it will keep
all information and/or reports and/or documents obtained from Seller or its
agents (including without limitation the rent and other terms of the Space
Leases), or related to or connected with the Property (including without
limitation the existence of this Agreement and the Purchase Price) strictly
confidential and will not disclose any such information to any person or entity
(except for Buyer’s attorneys, consultants and advisors and except as required
by law; provided that any such parties similarly agree to treat such material
confidentially), without the prior written consent of Seller. In amplification
and not in limitation of the foregoing, Buyer may not make any public disclosure
of the existence or terms of this Agreement prior to Closing.

 

15.9                           This Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with, the laws of the State
wherein the Property is located. This Agreement shall be construed in accordance
with its plain meaning and without reference to any maxim or rule of
interpretation providing that a writing should be construed against the party
responsible for the drafting thereof.

 

15.10                     This Agreement shall not be recorded or filed in the
public records of any jurisdiction by either party and any attempt to do so may
be treated by the other party as a breach of this Agreement.

 

15.11                     This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered shall be deemed an
original.

 

16. Conditions Precedent to Buyer’s Obligation.

 

In addition to the conditions precedent described in Article 11-3(A) (c), (d) &
(e), Buyer’s obligation to remit the remainder of the Purchase Price to the
Title Company on the Closing Date and effectuate the transaction contemplated
hereunder is subject to and contingent upon the following;

 

(a)          The Title Company’s issuing or committing to issue the Title Policy
insuring that fee simple title to the Property is vested in Buyer as required in
Article 6 hereof;

 

(b)         The completeness, truth and accuracy in all material respects and to
the best of Ruth Mitteldorf’s or Daniel Slattery’s knowledge of the Rent Roll,
and any certifications, schedules, covenants and statements prepared and
executed by Seller as part of the Pre-Closing Deliveries, the completeness in
all material respects and to the best of Seller’s knowledge of the Space Leases
delivered by Seller as part of the Pre-Closing Deliveries, the completeness,
truth and accuracy in all material respects and to the best of Seller’s
knowledge as of Closing, of the representations and warranties of Seller
contained in Section 10 hereof, and the performance by Seller, to the extent
possible by the date of Closing, of the covenants contained in Section 10
hereof. It shall be a condition to Buyer’s obligation to close with respect to
the Property that, at the Closing, Seller shall deliver to Buyer a Certificate
that shall confirm, to the best of Seller’s knowledge, the truth and accuracy in
all material respects, as of Closing, of Seller’s representations contained in
this Agreement, and the representations contained in such certificate, as well
as any continuing obligations of Seller hereunder, shall survive the Closing for
a period of twelve (12) months; and

 

(c)          That as of the date of closing: (i) neither Seller, as landlord
under the Space Leases, nor any tenant thereunder, shall be in material default
under the terms of any Space Lease and (ii) and eight-five percent (85%) of the
Property gross leaseable area being leased to tenants with the Tenant Conditions
satisfied.

 

[SEE SIGNATURE BLOCKS ON NEXT PAGE]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the day
and year first above written.

 

 

BUYER:

 

INLAND REAL ESTATE ACQUISITIONS, INC.

WITNESS:

 

[ILLEGIBLE]

 

 

[ILLEGIBLE]

 

By:

/s/ Jason A. Lazarus

 

 

 

Name: Jason A. Lazarus

 

 

Title: Vice President

 

 

Date of Execution:

November 19, 2004

 

 

 

 

SELLER:

 

KIMCO PANAMA CITY, LLC

WITNESS:

 

 

By:  [ILLEGIBLE]

[ILLEGIBLE]

 

 

[ILLEGIBLE]

 

By:

/s/ Ruth Mitteldorf

 

 

 

Name: Ruth Mitteldorf

 

 

Title: VP- Finance

 

 

Date of Execution:

11/19/04

 

 

 

 

Escrow Agent signs to confirm its
agreement with the provisions of
Section 3(A)(b) hereof:

 

 

 

 

 

 

 

ESCROW AGENT:

WITNESS:

 

CHICAGO TITLE & TRUST COMPANY

 

 

 

By:

 

 

 

Name:

Nancy Castro

 

 

Title:

 

 

Date of Execution:

 

 

 

--------------------------------------------------------------------------------